Case 3:18-cv-01213-DWD Document 140 Filed 10/06/20 Page 1 of 3 Page ID #786




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DAVID ROBERT BENTZ,                          )
                                                 )
                         Plaintiff,              )
                                                 )
    vs.                                          )           Case No. 18-cv-1213-DWD
                                                 )
    WEXFORD HEALTH SOURCES,                      )
    INC.,                                        )
    JASON FURLOW,                                )
    JEFFREY MULHOLLAND,                          )
    DEAN GROSS,                                  )
    KRISTA ALLSUP,                               )
    MOHAMMAD SIDDIQUI,                           )
    MIKE MACIURA,                                )
    ERIN MEARS-ATTIG,                            )
    KELLY MAUE,                                  )
    VIPIN SHAH,                                  )
    MIKE MOLDENHAUER,                            )
    JACQUELINE LASHBROOK,                        )
    MARDEANE SHORT,                              )
    ALEX JONES,                                  )
    JASON WALLER,                                )
    DAVID HOLDER,                                )
    HEATHER MCGEE, and                           )
    NICOLE MARSHALL,1                            )
                                                 )
                         Defendants.             )

                ORDER ADOPTING REPORT & RECOMMENDATIONS

DUGAN, District Judge:

          Plaintiff David Robert Bentz alleges that Defendants, prison officials and

healthcare providers at Menard Correctional Center, were deliberately indifferent to his




1The Clerk of Court shall CORRECT the docket sheet to reflect the full and complete spellings of the names
of Defendants Wexford Health Sources, Inc., Jeffrey Mulholland, Mohammad Siddiqui, Vipin Shah, and
David Holder.
Case 3:18-cv-01213-DWD Document 140 Filed 10/06/20 Page 2 of 3 Page ID #787




medical needs between July 2017 and March 2018. Bentz’s complaint included claims

against five John/Jane Doe defendants. On October 16, 2018, the Court entered a trial

practice schedule that allowed Bentz 90 days to identify the Doe defendants or, if he could

not, to provide additional information to assist in identifying the John/Jane Does. Bentz

was warned that the failure to do so in a timely manner would result in dismissal of these

defendants. (Doc. 58).

       On January 31, 2019, Bentz responded to the Court’s order instructing that his

complaint adequately describes the Doe defendants, John/Jane Does 2, 5, 6, 7, and 9. On

February 22, 2019, the Court entered an order directing Bentz to provide additional

information about John Doe 2 and directing the Warden of Menard to provide Bentz with

additional information to assist in identifying John/Jane Does 5, 6, 7, and 9. After

receiving the warden’s information, Bentz was able to identify Jane Does 5 and 6, but he

moved for additional time to identify John/Jane Does 2, 7, and 9. The Court extended the

deadline for identifying the Doe defendants through April 22, 2019. Bentz again asked

for additional time, and the Court extended the deadline through June 7, 2019, warning

Bentz that the deadline would not be extended again.

       Bentz did not identify the remaining Doe defendants by the June 7, 2019 deadline.

On July 15, 2019, Plaintiff filed an additional motion seeking additional time to identify

the Doe Defendants. (Doc. 113). On October 25, 2019, Magistrate Judge Mark A. Beatty

issued a Report & Recommendations recommending that the Court deny Bentz’s motion

and dismiss the remaining Doe defendants. Objections to the Report & Recommendations

were due by November 8, 2019, but no objections have been filed to date. As a result, the
Case 3:18-cv-01213-DWD Document 140 Filed 10/06/20 Page 3 of 3 Page ID #788




undersigned need not conduct a de novo review of the Report & Recommendations. See

27 U.S.C. § 636(b)(1). Where no objections are made, the Court “reviews those unobjected

portions for clear error.” See Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999).

       Here, Plaintiff was given several opportunities to identify the Doe defendants, and

the deadlines for doing so were extended several times. The conclusion reached by

Magistrate Judge Beatty that the Doe defendants should be dismissed is not clearly

erroneous. The undersigned District Judge ADOPTS in its entirety the Report &

Recommendations (Doc. 123) submitted by Magistrate Judge Beatty and DENIES

Plaintiff David Robert Bentz’s Motion to I.D. Does (Doc. 113).

       SO ORDERED.

       Dated: October 6, 2020

                                                          ______________________________
                                                          DAVID W. DUGAN
                                                          United States District Judge
